     Case 1:19-cv-01087-DAD-BAM Document 23 Filed 06/05/20 Page 1 of 1

 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    ANTWAINE BUTLER,                                  Case No. 1:19-cv-01087-DAD-BAM (PC)
 9                        Plaintiff,                    ORDER REGARDING VIDEO
                                                        SETTLEMENT CONFERENCE (VIA ZOOM)
10             v.
11    B. JOHNSON,                                       Date: June 11, 2020
                                                        Time: 11:00 a.m.
12                        Defendant.                    Zoom Meeting ID: 160-559-4294
                                                        Password: (contact Courtroom Deputy)
13

14            A video settlement conference in this matter is currently scheduled on June 11, 2020, at
15   11:00 a.m. before the undersigned. The Court finds that the settlement conference shall be held
16   by videoconference via Zoom. The parties shall use Zoom Meeting ID: 160-559-4294. Counsel
17   for Defendant shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-5672 or
18   mhernandez@caed.uscourts.gov for the meeting password. Counsel for Defendant is also
19   required to arrange for Plaintiff’s participation by contacting the Litigation Coordinator at the
20   institution where Plaintiff is housed and providing the meeting ID and password.
21            The Clerk’s Office shall serve a courtesy copy of this order on Brian Hancock, Litigation
22   Coordinator at Kern Valley State Prison.
23
     IT IS SO ORDERED.
24

25   Dated:     June 5, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
